              Case 1:20-cv-03122-JMF Document 8 Filed 04/20/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------- x
                                                                 :
THE NEW YORK STATE NURSES                                        :
ASSOCIATION,                                                     :
                                                                 :   Case No.
                                    Plaintiff,                   :
                               vs.                               :
                                                                 :
MONTEFIORE MEDICAL CENTER,                                       :
                                    Defendant.                   :
                                                                 :
---------------------------------------------------------------- x




                                         AFFIDAVIT OF BENNY MATHEW




                                                        1
Error! Unknown document property name.
      Case 1:20-cv-03122-JMF Document 8 Filed 04/20/20 Page 2 of 5




                           AFFIDAVIT OF BENNY MATHEW


STATE OF NEW YORK                     }
                                      } ss.:
BRONX COUNTY                          }



               Benny Mathew, being of full age and duly sworn, affirms as follows:
               1.      I am currently employed as a staff nurse at Montefiore Medical

Center’s Moses Campus (“MMC”) in the Adult Emergency Department. I have worked

in this role continuously since July 8, 2013. As a staff nurse, my primary duties are to

provide direct patient care, which includes administering medication to patients,

assessing patients’ condition, providing patient education, and completing appropriate

documentation for the unit’s patients. I generally work between the hours of 12pm and

12:30am, three or four times in a given week.

               2.      I am represented by the New York State Nurses Association

(“NYSNA”) and currently serve as a NYSNA delegate for bargaining unit employees. As

a delegate, I assist NYSNA by providing representation to employees who are called into

investigatory meetings by MMC Management.

               3.      By the second week of March 2020, my unit was primarily

comprised of patients who were under investigation for potentially having COVID-19.

By the third week of March, the majority of patients in my unit were diagnosed with

COVID-19. During this time, I had to perform direct patient care using only a regular

surgical mask, which had no seal to prevent infectious airborne particles from reaching

my nose and mouth.


                                               1
       Case 1:20-cv-03122-JMF Document 8 Filed 04/20/20 Page 3 of 5




               4.      Around this same time, I asked my manager for a N95 respirator.

My request was denied and my manager told me that the N95 was not recommended by

the Centers for Disease Control and Prevention. I now know that not to be true.

               5.      On or about March 21, 2020, I started to experience a fever, body

aches, and other symptoms of COVID-19 while working my regular shift. Towards the

end of my shift, I reported these symptoms to MMC’s Occupational Health Department.

Although MMC representatives agreed that I was experiencing symptoms of COVID-19,

they denied my request for a clinical test. I was instructed to stay out of work for seven

days and update them on my condition in four days. Since I was unaware of any COVID-

19 tests being provided by any private doctors in my community, I checked into my unit

as a patient and received a test.

               6.      On or about March 25, 2020, I learned that I had tested positive for

COVID-19. I believe that I contracted COVID-19 due to my exposure at work and the

lack of adequate PPE, as I have not come into contact with any other persons I know to

have the disease.

               7.      On or about March 26, 2020, I called MMC to provide an update

on my condition, as they had previously requested. I told them that while I no longer had

a fever, I still had other symptoms of COVID-19, including a headache, body aches, loss

of appetite, and loss of my sense of taste, which were not improving. Notwithstanding

this, MMC instructed me to return to work on March 28, 2020. Since I still had

symptoms, I asked whether I could pass the virus to others if I returned to work while still

being symptomatic. I did not receive an answer to my question.




                                             2
      Case 1:20-cv-03122-JMF Document 8 Filed 04/20/20 Page 4 of 5




               8.      During this same time period, I was also informed by MMC that I

would have to use my personal sick time in order to be paid for the time that I was out of

work with COVID-19.

               9.      Subsequently, I received notification from MMC that I was cleared

to return to work as of March 28, 2020 as long as I did not have a fever. On April 2,

2020, I reported to work as previously scheduled, and I have been working ever since.

Following my return, I continued to experience COVID-19 symptoms such as body aches

and loss of appetite for at least two weeks.

               10.     Since returning to work, there still have been problems with

receiving adequate PPE. While MMC has now begun distributing new N95 respirators to

me upon the start of each shift, I have never been fit tested for the brand of N95

respirators that they distribute. I find this highly problematic because I often have to work

using a N95 respirator that is too tight for my face, which causes discomfort and skin

irritation around my nose and chin.




                                               3
Case 1:20-cv-03122-JMF Document 8 Filed 04/20/20 Page 5 of 5
